                        IN THE UNITED STATES DISTRICT COURT
                    FOR TH E EASTERN DISTR I CT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No . 5 : 09 - CR - 75-2H
                                  No . 5 : 16-CV- 441 -H

    RASHAD L . LANE ,
         Petitioner ,
                                                                                  ORDER
         v.

    UNITED STATES OF AMERICA ,
         Respondent .

        This matter             is    before the         court       on petitioner ' s       motion to

vacate under 28 U. S . C. § 2255 ,                     [DE #115] .


                                                  BACKGROUND

        On    July       8,    2009 ,    pursuant        to    a     signed Memorandum of            Plea

Agreement , petitioner pled guilty to robbery affecting interstate

commerce ,         and    aiding        and       abetting ,       in    violation      of   18   U. S . C .

§§    1951 and 2          (Count Two) ; possession of a firearm during and in

relation       to    a        crime     of    violence ,       and      aiding    and   abetting ,       in

violation of 18 U. S . C .                   §§   924 (c) (1) (A)       and 2    (Count Three) ;       and

possession of             a    firear m by a           felon ,      in violation of          18   U. S. C .

§    922 (g) (1)     (Count Four) .               Petitioner was sentenced by this court

to a total term of imprisonment of 121 months on October 13, 2009 .

Petitioner did not appeal .

        On    June       20,    2016 ,       petitio n er      filed      the    instant     motion      to

vacate pursuant to 28 U. S . C . § 2255 ,                        [DE #115] , arguing that Hobbs

Act Robbery , in violation of 18 U. S . C . § 1951 , no longer qualifies
as a c r ime o f violence to suppor t                     his conviction u nder 1 8 U. S . C .

§   92 4 (c)    in lig ht of the Supreme Court ' s decision in Johnson v .

United States , 135 S . Ct. 2551                   (2015)        1



                                     COURT'S DISCUSSION

         The Supreme Co urt recently invalidated the residual clause o f

the c r i me o f v iolence definition under 18 U. S . C .                              §   92 4(c)(3 )( B) .

United States v .              Davis ,   1 39 S .       Ct .    2 31 9 ,    2 3 2 3 - 24   (2 019) .      The

precise questi o n remai ni ng before the co u rt is wh ether Hobbs Act

Robbery is a cri me of violen c e under the force clause of 1 8 U. S . C .

§   92 4 (c ) (3 ) (A )        The   Fourth       Circuit            has   re c ent l y    decided       this

issue .        United States v . Mathis , 93 2 F . 3d 2 4 2 , 266 (4th Cir . 2 019)

("Acc o rdingl y ,        we conclude that Ho bbs Act r o bbery co nstitutes a

c rime    of     v i o lence    under    the      f o rce      clause        of    Secti o n    924 (c ) . " )

(citing United States v . Garcia - Ortiz , 904 F . 3d 102 , 109 (1st Cir .

2018) ;    United States v .             Hill ,     890        F . 3d 51 ,        60   (2d Cir .       2018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2 017) ; In re

Fleur , 82 4 F . 3d 1337 , 1 340-41 (1 1th Cir . 2016)) .

         Th erefore ,     in lig ht of Mat hi s , defendant ' s claim is without

merit .


1  In the Johnson decision , the Supreme Court of the Unite d States invalidated
the residual clause found i n 18 U. S . C . § 924(e)(2)(B)(ii)          (" Armed Career
Criminal Act " or " ACCA" ) .     Johnson , 135 S . Ct . at 2557 . In Welch v . Unite d
States , 1 36 S . Ct . 1257 , 1265 (2016) , the Supreme Court held the rule p ronounce d
in John son is retroactively applicable on collateral review .         The court notes
petitioner timely f i led his motion to vacate within one yea r of Johnson .         28
U. S . C. § 2255(f) (3) .  However , Johnson does not afford relief to petitioner as
he was not sentenced under the ACCA .



                                                    2
                                         CONCLUSION

         For the foregoing reasons , petitioner ' s motion,                     [DE #115] , is

DENIED.          The clerk is directed to close this case.

        A certificate           of   appealability      shall      not   issue     absent   "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §   2253 (c) (2) .      A petitioner      satisfies         this    standard   by

demonstrating            that     reasonable       jurists      would       find     that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.          Mil l er-El v .    Cockrell ,     537 U. S .    322 ,   336-38    (2003) ;

Slack v . McDaniel, 529 U.S . 473 , 484               (2000) ; Rose v. Lee, 252 F . 3d

676 , 683 (4th Cir . 2001) .           A reasonable jurist would not find this

court ' s        dismissal      of   Petitioner ' s     §    2255    Motion        debatable.

Therefore , a Certificate of Appealability is DENIED.
                        E'-
        This       /9    day of September 2019 .




                                      Senior United States District Judge
At Greenville , NC
#35




                                               3
